Citation Nr: 0500109	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a chronic rash, to 
include psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from June 1991 to December 
1991, and from September 1996 to April 23, 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  During the course of the appeal the 
veteran's claims file was permanently transferred to the RO 
in Columbia, South Carolina.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDING OF FACT

Cervical arthritis was manifested by painful motion and was 
diagnosed by x-ray within a year of separation from service.


CONCLUSION OF LAW

Cervical arthritis is presumed to have been incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).  As the favorable decision below 
does not prejudice the veteran, no additional information, 
evidence, or discussion of VA compliance with these laws and 
regulations is necessary to decide the claim.  

Factual background

Service medical records include treatment records for neck 
pain in March 1997.  He complained of a three-week history of 
neck pain that occurred mainly when driving over rough 
terrain.  Physical examination led to a diagnosis of muscle 
spasm.  In December 1997, the veteran was again seen for neck 
pain.  He reported that he slammed on his brakes while 
driving in order to avoid hitting a deer.  X-rays were 
normal.  He wore a neck brace and was diagnosed with having 
neck spasms.

The veteran underwent a VA examination on April 17, 2002.  He 
reported a history of neck pain since 1997 car accident in 
service.  He complained of stiffness and limited range of 
motion in his neck.  The examining physician opined that 
cervical X-rays revealed minimal degenerative changes that 
were most notable at C6-C7.  The diagnosis was history of 
neck pain.

In a statement received in October 2002 and March 2003, the 
veteran indicated that he had constant pain and limited 
motion in his neck.  Specifically, he indicated that he could 
not turn his neck to the right or left without pain.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For certain chronic disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
disabling degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b). 

The veteran sustained a neck injury in-service, and within 
one year of separation he underwent a VA examination which 
showed objective evidence of some limitation of cervical 
motion, as well as complaints of pain.  X-rays taken in 
conjunction with the examination revealed minimal 
degenerative changes of the cervical spine.  Since arthritis 
is one of the disorders listed under 38 C.F.R. § 3.309, 
service connection may be presumed if it is manifested to a 
degree of at least 10 percent disabling within a year of 
separation from service.  38 C.F.R. § 3.307.  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003), the criteria 
for a 10 percent rating is met when there is x-ray evidence 
of arthritis coupled with painful motion.  In the present 
case, the veteran's complaints of painful motion and x-ray 
evidence of arthritis meet the minimum requirements for 
presumptive service connection.  Hence, service connection 
for cervical arthritis is warranted.


ORDER

Service connection for cervical arthritis is granted.


REMAND

With regard to the remaining issues of entitlement to service 
connection for a right shoulder disorder and a skin rash, to 
include psoriasis, additional development in required.  

At a December 1991 separation examination the veteran was 
found to have a chronic recurring rash, and possible eczema 
which resolved with over the counter medications.  As the 
appellant was sound at enlistment for this first period of 
service, it appears that he incurred a chronic skin disorder 
during his term of service in 1991.  Indeed, he complained of 
a rash in April 1997 and July 1998.  In April 1997, the rash 
was diagnosed as eczema and psoriasis.  In April 2002, 
however, the veteran was only diagnosed with psoriasis, and 
the examiner opined that the disorder existed prior to 
service.  In light of these contradictory findings, the Board 
finds that a new examination is in order.

With respect to the right shoulder, the service medical 
records show a diagnosis of a right shoulder impingement 
syndrome times one month.  In order to determine whether the 
appellant still suffers from this disorder, or whether this 
in-service finding was a prodromal sign of any current right 
shoulder disorder further development is warranted.
 
Finally, in August 2004, the veteran testified that he 
received treatment for his disorders at Barnwell Medical 
Center.  Since these records have not been associated with 
the claims file, the RO should attempt to secure them.

Accordingly, this case is REAMDNED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of any previously unidentified VA 
and/or non-VA health care providers who 
have treated him for a chronic rash, to 
include psoriasis, and/or a right 
shoulder disorder.  Thereafter, the RO 
must attempt to secure records from any 
identified source, to include records 
from Barnwell Medical Center.  The aid of 
the veteran in securing all identified 
records, to include providing any 
necessary authorizations, is to be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

2.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded a 
comprehensive VA dermatology examination.  
The claims folder and a copy of this 
REMAND should be made available to the 
physician for review.  All studies deemed 
necessary to determine the nature and 
etiology of any chronic skin disorder, to 
include psoriasis, should be ordered.  
The physician should specifically opine 
whether it is at least as likely as not 
that any currently diagnosed skin 
disorder, to include psoriasis, is 
related to service or any skin disorder 
diagnosed therein..  All findings should 
be reported in detail along with a 
complete rationale for any opinion 
expressed.  

3.  Thereafter, the veteran should be 
afforded a VA  orthopedic examination to 
determine the nature and etiology of any 
current right shoulder disorder.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  
With respect to any diagnosed right 
shoulder disorder the examiner must offer 
an opinion whether it is at least as 
likely as not that the diagnosed disorder 
is related to the veteran's active duty 
service, to include in-service complaints 
pertaining to a right shoulder 
impingement syndrome.  A complete written 
rationale for any opinion made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination reports 
should be typed.

4.  For any examination required, the 
veteran must be given adequate notice of 
the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown will 
have adverse effects on this claim.

5.  The RO should review the examination 
reports to ensure complete compliance 
with the directives of this REMAND.  If 
any report is deficient in any manner, 
the RO must implement corrective 
procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
prepare a new rating decision and 
readjudicate the claims.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


